DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/02/2021 has been entered. Claims 1, 3-5, 7, and 9-10 have been amended. Claims 1 and 3-10 are pending.
Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 5, and 7, applicant argues on pages 5-7 of the Remarks that, Wu, Gray, Yeo fails to disclose, teach, or suggest that, “the plurality of driving units are classified to a plurality of driving groups, each of the plurality of driving groups includes at least two driving units, and the at leastst two driving units in the same driving group jointly share the same power signal received by the same driving group”
In response to the applicant’s argument, examiner respectfully disagrees. Yeo describes at leastst two driving units jointly connected to the same power signal in fig. 1, 5 and paragraph 48 that, “the power source controller 410 according to the illustrated exemplary embodiment independently controls the first driving voltage ELVDD1 used for driving the green and blue subpixels G and B and the second driving voltage ELVDD2 used for driving the red subpixel R” Fig. 1 depicts the driving voltage signal applied to the driving units in column of R subpixels. Examiner interprets the driving units in column of R subpixels as the plurality of driving groups includes at .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (CN 103823590 interpreted as US Pub. 20150205427) in view of Yeo (US Pub. 20140354701).
Regarding claim 1, Wu discloses: 
A plurality of driving units, configured along with a first axis and driving a plurality of components, (refer to fig. 2 and paragraphs 29, 31. Describes the touch panel 26 comprises a plurality of scan electrodes 261 and a plurality of detection electrodes 263. The plurality of scan electrodes 261 are coupled to the plurality of signal generating circuits 221-226, respectively, for receiving the plurality of scan signals VH. Para. 31 describes: The plurality of signal generating circuits 221.about.226 comprises a plurality of power units 2210-2260 and a plurality of scan units 2212-2262, respectively); and 
A plurality of power supply units, configured along with the first axis and generating a plurality of power signals, wherein the plurality of power signals are coupled to the plurality of driving groups to reduce differences among the refer to fig. 2 and paragraphs 31-32. Describes The plurality of power units 2210.about.2260 can be a charge pump, a boost circuit, a low dropout (LDO) regulator, or any combination of the above (for example, combining a boost circuit and an LDO regulator or combining a charge pump and an LDO regulator), respectively, for boosting and stabilizing the input signal VIN and generating a supply voltage VP. Then the supply voltage VP is transmitted to the plurality of scan units 2212.about.2262 for outputting the plurality of scan signals VH.  Para. 32, describes: Besides, because the plurality of signal generating circuits 221.about.226 output the plurality of scan signals to the plurality of scan electrodes 261, respectively, each of the signal generating circuits 221.about.226 only needs smaller output power).
Wu does not disclose:
A display device
Plurality of display components
Wherein the plurality of driving units are classified to a plurality of driving groups, each of the plurality of 10driving groups includes at least two driving units and the at least two driving units in the same driving group jointly share the same power signal received by the same driving group;
Yeo teaches:
A display device, (refer to fig. 1 and paragraph 29. Describes a display unit 100
Plurality of display components, (refer to fig. 1 and paragraph 30. Describes the display unit 100 includes a plurality of pixels PX, and further includes a plurality of scan lines SL1-SLn. Para. 37 describes: The scan driver 300 generates a plurality of scan signals S[1]-S[n] according to a scan driving control signal CONT2, and transmits a plurality of scan signals S[1]-S[n] to the corresponding scan lines SL[1]-SL[n], respectively)
Wherein the plurality of driving units are classified to a plurality of driving groups, each of the plurality of 10driving groups includes at least two driving units and the at least two driving units in the same driving group jointly share the same power signal received by the same driving group, (refer to fig. 1, 5 and paragraph 48. Describes the power source controller 410 according to the illustrated exemplary embodiment independently controls the first driving voltage ELVDD1 used for driving the green and blue subpixels G and B and the second driving voltage ELVDD2 used for driving the red subpixel R. Fig. 1 depicts the driving voltage signal applied to the driving units in column of R subpixels. Examiner interprets the driving units in column of R subpixels as the plurality of driving groups includes at least two driving units);
The two references are analogous art because they are relate with the same field of invention of power supplying unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide display components having at leastst two driving units connected to the same power signal as taught by Yeo with the driving circuit for touch device as disclosed in Wu. The motivation to combine the Yeo reference is to 
Regarding to claim 5, Wu discloses:
A plurality of driving units, configured along with a first axis and driving a plurality of components, (refer to fig. 2 and paragraphs 29, 31. Describes the touch panel 26 comprises a plurality of scan electrodes 261 and a plurality of detection electrodes 263. The plurality of scan electrodes 261 are coupled to the plurality of signal generating circuits 221-226, respectively, for receiving the plurality of scan signals VH. Para. 31 describes: The plurality of signal generating circuits 221.about.226 comprises a plurality of power units 2210-2260 and a plurality of scan units 2212-2262, respectively); 
A plurality of power supply units, configured along with the first axis and generating a plurality of power signals, wherein the plurality of power signals are coupled to the plurality of driving groups to reduce differences among the plurality of power signals 10received by the plurality of driving unit, (refer to fig. 2 and paragraphs 31-32. Describes The plurality of power units 2210.about.2260 can be a charge pump, a boost circuit, a low dropout (LDO) regulator, or any combination of the above (for example, combining a boost circuit and an LDO regulator or combining a charge pump and an LDO regulator), respectively, for boosting and stabilizing the input signal VIN and generating a supply voltage VP. Then the supply voltage VP is transmitted to the plurality of scan units 2212.about.2262 for outputting the plurality of scan signals VH.  Para. 32, describes: Besides, because the plurality of signal generating circuits 221.about.226 output the plurality of scan signals to the plurality of scan electrodes 261, respectively, each of the signal generating circuits 221.about.226 only needs smaller output power); 
Wherein each of the plurality of power supply units comprises: 15a power supplier, generating one of the plurality of power signals according to the power control signal, (refer to fig. 2 and paragraphs 31, 29. Describes the plurality of power units 2210 -2260 respectively, for boosting and stabilizing the input signal VIN and generating a supply voltage VP which is transmitted to the plurality of scan units 2212 - 2262 for outputting the plurality of scan signals VH.  Para. 29 describes: The control circuit 20 outputs an input signal V.sub.IN to a plurality of signal generating circuits 221-226 in the scan circuit sequentially, so that the plurality of signal generating circuits 221-226 can generate scan signals VH sequentially according to the input signal VIN).
Wu does not disclose:
A display device
Plurality of display components
Wherein the plurality of driving units are classified to a plurality of driving groups, each of the plurality of 10driving groups includes at least two driving units and the at least two driving units in the same driving group jointly share the same power signal received by the same driving group;
a controller, generating a power control signal;
Yeo teaches:
A display device, (refer to fig. 1 and paragraph 29. Describes a display unit 100)
Plurality of display components, (refer to fig. 1 and paragraph 30. Describes the display unit 100 includes a plurality of pixels PX, and further includes a plurality of scan lines SL1-SLn. Para. 37 describes: The scan driver 300 generates a plurality of scan signals S[1]-S[n] according to a scan driving control signal CONT2, and transmits a plurality of scan signals S[1]-S[n] to the corresponding scan lines SL[1]-SL[n], respectively)
Wherein the plurality of driving units are classified to a plurality of driving groups, each of the plurality of 10driving groups includes at least two driving units and the at least two driving units in the same driving group jointly share the same power signal received by the same driving group, (refer to fig. 1, 5 and paragraph 48. Describes the power source controller 410 according to the illustrated exemplary embodiment independently controls the first driving voltage ELVDD1 used for driving the green and blue subpixels G and B and the second driving voltage ELVDD2 used for driving the red subpixel R. Fig. 1 depicts the driving voltage signal applied to the driving units in column of R subpixels. Examiner interprets the driving units in column of R subpixels as the plurality of driving groups includes at least two driving units);
A controller, generating a power control signal, (refer to fig. 1, 4 and paragraph 39. Describes signal controller 400 includes a power source controller 410 configured for generating first and second power source control signals CONT3 and CONT4);
Regarding claim 5, refer to the motivation of claim 1.
Regarding to claim 7, Wu discloses:
A power supply module for a device, (refer to fig. 2 and paragraphs 31-32. Describes the plurality of power units 2210 -2260 respectively for a touch panel 26) comprising 
A 25plurality of driving units configured along with a first axis and driving a plurality of components, (refer to fig. 2 and paragraphs 29, 31. Describes the touch panel 26 comprises a plurality of scan electrodes 261 and a plurality of detection electrodes 263. The plurality of scan electrodes 261 are coupled to the plurality of signal generating circuits 221-226, respectively, for receiving the plurality of scan signals VH. Para. 31 describes: The plurality of signal generating circuits 221.about.226 comprises a plurality of power units 2210-2260 and a plurality of scan units 2212-2262, respectively), the power supply module comprising: 
A plurality of power supply units, configured along with the first axis and 30generating a plurality of power signals, wherein the plurality of 3Appl. No. 14/841,718Reply to Office action of December 02, 2020 power signals are coupled to the plurality of driving groups to reduce differences among the plurality of power signals received by the plurality of driving units, (refer to fig. 2 and paragraphs 31-32. Describes The plurality of power units 2210.about.2260 can be a charge pump, a boost circuit, a low dropout (LDO) regulator, or any combination of the above (for example, combining a boost circuit and an LDO regulator or combining a charge pump and an LDO regulator), respectively, for boosting and stabilizing the input signal VIN and generating a supply voltage VP. Then the supply voltage VP is transmitted to the plurality of scan units 2212.about.2262 for outputting the plurality of scan signals VH.  Para. 32, describes: Besides, because the plurality of signal generating circuits 221.about.226 output the plurality of scan signals to the plurality of scan electrodes 261, respectively, each of the signal generating circuits 221.about.226 only needs smaller output power).
Wu does not disclose:
A display device
Plurality of display components
Wherein the plurality of driving units are classified to a plurality of driving groups, each of the plurality of 10driving groups includes at least two driving units and the at least two driving units in the same driving group jointly share the same power signal received by the same driving group;
Yeo teaches:
A display device, (refer to fig. 1 and paragraph 29. Describes a display unit 100)
Plurality of display components, (refer to fig. 1 and paragraph 30. Describes the display unit 100 includes a plurality of pixels PX, and further includes a plurality of scan lines SL1-SLn. Para. 37 describes: The scan driver 300 generates a plurality of scan signals S[1]-S[n] according to a scan driving control signal CONT2, and transmits a plurality of scan signals S[1]-S[n] to the corresponding scan lines SL[1]-SL[n], respectively)
Wherein the plurality of driving units are classified to a plurality of driving groups, each of the plurality of 10driving groups includes at least two driving units and the at least two driving units in the same driving group jointly share the same power signal received by the same driving group, (refer to fig. 1, 5 and paragraph 48. Describes the power source controller 410 according to the illustrated exemplary embodiment independently controls the first driving voltage ELVDD1 used for driving the green and blue subpixels G and B and the second driving voltage ELVDD2 used for driving the red subpixel R. Fig. 1 depicts the driving voltage signal applied to the driving units in column of R subpixels. Examiner interprets the driving units in column of R subpixels as the plurality of driving groups includes at least two driving units);
Regarding claim 7, refer to the motivation of claim 1.
Regarding to claim 3, Wu discloses:
Wherein each of the plurality of power signals is coupled to a driving units, (refer to fig. 2 and paragraph 31. Describes the plurality of power units 2210 -2260 respectively, for generating a supply voltage VP which is transmitted to the plurality of scan units 2212 - 2262 for outputting the plurality of scan signals VH).
Wu does not disclose:
plurality of power signals is coupled to at least two driving units in the same driving group
Yeo teaches:
Plurality of power signals is coupled to at least two driving units in the same driving group, (refer to fig. 1, 5 and paragraph 48. Describes the power source controller 410 according to the illustrated exemplary embodiment independently controls the first driving voltage ELVDD1 used for driving the green and blue subpixels G and B and the second driving voltage ELVDD2 used for driving the red subpixel R. Examiner interprets the driving units in column of R subpixels as the plurality of driving groups includes at least two driving units)
Regarding claim 3, refer to the motivation of claim 1.
Regarding to claims 4 and 9, Wu discloses:
Plurality of power supplying units, (refer to fig. 2 and paragraph 31. Describes the plurality of power units 2210 -2260 respectively, for boosting and stabilizing the input signal VIN and generating a supply voltage VP)
Wu does not disclose:
Wherein the plurality of power supply units correspond to the plurality of driving groups.
Yeo teaches: 
Wherein the plurality of power supply units correspond to the plurality of driving groups, (refer to fig. 1-2 and paragraph 30-32. Describes the second driving voltage supplying line P2 is connected to receive a different, second driving voltage ELVDD2. Para. 31, describes: the plurality of subpixels sPX, the red subpixel R connected to the i-th scan line SL[i] and the j-th data line DL[j] includes a switching transistor TR1, a driving transistor TR2. Para. 32, describes: The driving transistor TR2 includes a source electrode connected to the second driving voltage supplying line P2 and receiving the second driving voltage ELVDD2. Yeo reference teaches multiple driving voltages connected to the driving unit within the plurality of subpixels).
Regarding claims 4 and 9, refer to the motivation of claim 1.
Regarding to claim 6, Wu discloses:
Wherein each of the plurality 10of power supply units generates one of the plurality of power signals according to a power control signal, (refer to fig. 2 and paragraphs 31, 29. Describes the plurality of power units 2210 -2260 respectively, for boosting and stabilizing the input signal VIN and generating a supply voltage VP which is transmitted to the plurality of scan units 2212 - 2262 for outputting the plurality of scan signals VH.  Para. 29 describes: The control circuit 20 outputs an input signal V.sub.IN to a plurality of signal generating circuits 221-226 in the scan circuit sequentially, so that the plurality of signal generating circuits 221-226 can generate scan signals VH sequentially according to the input signal VIN) 
Wu does not disclose:
the display device comprises a controller to generate the power control signal
Yeo teaches:
The display device comprises a controller to generate the power control signal, (refer to fig. 1, 4 and paragraph 39. Describes signal controller 400 includes a power source controller 410 configured for generating first and second power source control signals CONT3 and CONT4)
Regarding claim 6, refer to the motivation of claim 1.
Regarding to claim 10, Wu discloses:
Plurality of power supplying signals, (refer to fig. 2 and paragraph 31. Describes the plurality of power units 2210 -2260 respectively, for boosting and stabilizing the input signal VIN and generating a supply voltage VP)
Wu does not disclose:
Wherein each of the plurality of power signals is coupled to at least two adjacent driving units in the same driving group
Yeo teaches:
Wherein each of the plurality of power signals is coupled to at least two adjacent driving units in the same driving group, (refer to fig. 1, 5 and paragraph 48. Describes the power source controller 410 according to the illustrated exemplary embodiment independently controls the first driving voltage ELVDD1 used for driving the green and blue subpixels G and B and the second driving voltage ELVDD2 used for driving the red subpixel R. Examiner interprets the driving units in column of R subpixels as the plurality of driving groups includes at least two driving units).
Regarding claim 10, refer to the motivation of claim 1.
Claim 8Wu et al (CN 103823590 interpreted as US Pub. 20150205427) in view of Yeo (US Pub. 20140354701) in further view of Gray (US Patent 6204720).
Regarding to claim 8, Wu and Yeo do not disclose:
Wherein the plurality of power signals are coupled to each other.
Gray teaches:
Wherein the plurality of power signals are coupled to each other, (refer to fig. 2 and column 2, line 23. Describes multiple linear power supply units 200.sub.1 -200.sub.N connected in parallel to drive a single load 250).
The three references are analogous art because they are relate with the same field of invention of power supplying unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple power signal line connected together to control an output as taught by Gray with the display components having at leastst two driving units connected to the same power signal as taught by Yeo with the driving circuit for touch device as disclosed in Wu. The motivation to combine the Gray reference is to allows multiple power supply units to drive a single load with each power supply unit contributing equally from the perspective of power dissipation so that a uniform temperature can be achieved among all power supply units.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/18/2021